       Case 3:21-cr-00660-GPC Document 23 Filed 04/19/21 PageID.49 Page 1 of 2




 1 Patrick Q. Hall, CA Bar No. 97019
 2
     Lauren M. Hofflin, CA Bar No. 310005
     Law Offices of Patrick Q. Hall
 3   501 West Broadway, Suite 730
 4   San Diego, California 92101
     Telephone: (619) 268-4040
 5   Fax: (619) 268-4041
 6   pat@pqhlaw.com
 7 Attorney for Defendant
 8 MICHAEL JAMES STEVENS
 9
                       UNITED STATES DISTRICT COURT
10                   SOUTHERN DISTRICT OF CALIFORNIA
11                         (Hon. Daniel E. Butcher)
12
      UNITED STATES OF AMERICA,                CASE NO. 21-CR-660-GPC-DEB-1
13
                        Plaintiff,             NOTICE OF MOTION AND
14
                                               MOTION TO RECONSIDER
15          vs.                                BOND AND SET CONDITIONS
                                               OF RELEASE
16
      MICHAEL JAMES STEVENS,
17                                             Date: TBD
18
                            Defendant.

19
20         TO: RANDY S. GROSSMAN, UNITED STATES ATTORNEY, AND
           MARITSA ANN FLAHERTY, ASSISTANT UNITED STATES
21         ATTORNEY
22         COMES NOW Defendant MICHAEL JAMES STEVEN, by and through his
23 attorney, Patrick Q. Hall, and respectfully moves this Court, pursuant to 18 U.S.C. §
24 3145(b), for reconsideration of the Magistrate Court’s January 7, 2021 Order denying Mr.
25 STEVENS’s request for bond and ordering him detained pending the resolution of his
26 case.
27
                                              1
28                                                           21-CR-660-GPC-DEB-1
       Case 3:21-cr-00660-GPC Document 23 Filed 04/19/21 PageID.50 Page 2 of 2




 1        Based upon a change in circumstances involving the recent passing of his father,
 2 and complications with his medical condition while in custody, Mr. STEVENS is
 3 requesting that the court set a $100,000.00 personal surety bond secured by a trust deed
 4 on the real property located at 14570 Rough and Ready Hwy, Rough and Ready, CA
 5 95975, owned by his common law wife’s parents.
 6        This motion is based on the instant Motion, Notice, Memorandum of Points and
 7 Authorities, the records and files in the instant case, and any and all other matters which
 8 may be presented to the Court prior to or at the time of the hearing of this motion.
 9                                                  Respectfully submitted,
10
     Dated: April 19, 2021                          s/Patrick Q. Hall
11
                                                    PATRICK Q. HALL
12                                                  Attorney for Defendant
13                                                  MICHAEL JAMES STEVENS

14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                2
28                                                               21-CR-660-GPC-DEB-1
